Citation Nr: 1009619	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for degenerative joint 
disease, cervical spine.

4.  Entitlement to service connection for residuals of 
multiple right ankle sprains.

5.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
December 1994. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The current jurisdiction of the Veteran lies with the 
Roanoke, Virgina RO.

On the Veteran's substantive appeal Form 9, the Veteran 
requested a Central Office hearing before a Member of the 
Board.  Such hearing was scheduled, but the Veteran cancelled 
the hearing prior to the scheduled date.  The Veteran's 
representative submitted an informal hearing presentation in 
lieu of the scheduled hearing.

The issues of entitlement to service connection for sleep 
apnea, fibromyalgia, and arthritis of the cervical spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's residuals of multiple ankle sprains are not related 
to any incident of service.

2.  The preponderance of the evidence indicates that the 
Veteran's gout is not related to any incident of service.

CONCLUSIONS OF LAW

1.  Right ankle sprain residuals were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  Gout was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 However, the VCAA notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a November 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter also advised the Veteran of the evidence needed to 
establish a disability rating and effective date.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, a lay statement from the Veteran's spouse and an 
examination report.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Simply stated, the standards of McLendon are not met in this 
case concerning the Veteran's claims for service connection 
for residuals of right ankle sprains and gout as there is 
nothing of record to suggest that the Veteran currently 
experiences residuals of right ankle sprains or gout which 
onset in or was aggravated by his tour of military duty.  The 
Board notes that the Veteran was afforded a QTC examination 
during November 2006 concerning these disabilities, with no 
opinions concerning a relation to service proffered by the 
examiner.  However, as mentioned previously, there is no 
evidence that such medical opinion was necessary as there is 
no probative evidence of a relation between the Veteran's 
residuals of right ankle sprains and gout and active service 
as there is no record of in-service treatment for such 
conditions.  Additionally, there has been no indication of a 
specific in-service incident which could be related to the 
Veteran's disabilities. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran, through his representative, maintains that there 
are at least four undated entries in the Veteran's medical 
records which indicate complaints of right foot and ankle 
pain with swelling.  

The Board notes that the records referred to are post-service 
as they are from the Naval Clinic in Bahrain and indicate the 
Veteran is 51 to 52 years of age.  Some of the collection of 
records referred to, with notations of gout and right ankle 
sprains, are dated July 2003 and October 2003.  

The Board notes that the Veteran's service treatment records 
do not contain any reference to, complaint concerning or 
diagnosis of a right ankle injury or gout.  However, the 
Board additionally notes that the Veteran suffered from 
multiple left ankle sprains documented during active service.  
The Veteran's separation examination dated November 1994 is 
likewise devoid of mention of such disabilities.  

The Veteran was afforded a VA authorized examination during 
November 2006.  The examiner indicated that the Veteran 
indicated that he had multiple sprains of the right ankle 
beginning in 1984 and had been experiencing gout since 1996. 
The examiner indicated diagnoses of multiple sprains of the 
right ankle and gout.

To summarize, there is no objective evidence of right ankle 
sprains or gout during service or having a relationship to 
active service.  There is no record of treatment or trauma 
concerning the Veteran's right ankle until 2003, when gout 
and multiple right ankle sprains were documented post-service 
while the Veteran was serving in a civilian capacity in 
Bahrain.  Thus, the preponderance of the evidence is against 
a relationship between the Veteran's gout or post-service 
right ankle sprains to active service.

The Board acknowledges the Veteran's contentions that the 
claimed disability is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for residuals of multiple 
right ankle sprains is denied.

Entitlement to service connection for gout is denied.




REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to some of his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss or arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Concerning the Veteran's VA authorized examination during 
December 2006, the Board notes that there are no opinions 
proffered concerning whether the Veteran's disabilities are 
related to active service.  The Board notes that the Veteran 
is claiming sleep apnea as secondary to his service-connected 
hypertension as well as citing sleep problems during active 
service.  The Veteran's spouse has also submitted a statement 
indicating symptomatology which could be consistent with 
sleep apnea prior to discharge from active service.  
Additionally, the Veteran was treated for trauma to the 
cervical spine prior to discharge from active duty.  
Concerning the Veteran's claim for service connection for 
fibromyalgia, the Veteran may have complained of 
symptomatology related to such condition prior to discharge.  
Additionally, the Veteran was diagnosed with such condition 
less than one year post-discharge.  Thus, the Veteran should 
be afforded another examination in order that the etiologies 
of these conditions should be indicated.

With regard to the Veteran's claim for service connection for 
sleep apnea, although the Veteran was provided with notice 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
in November 2006, that notice did not advise the Veteran of 
the elements for service connection on a secondary basis.  
The Veteran currently claims that his sleep apnea is 
secondary to his service-connected hypertension and thus 
should be afforded such notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notification letter which complies with all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A, with 
respect to the claim for service connection 
for sleep apnea to include as on a secondary 
basis.

2.  Schedule the Veteran for an additional 
examination to ascertain if any of the 
claimed disabilities are related to active 
service or a service connected condition.  
The Veteran's claims file should be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  More specifically, the 
examiner must provide an opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that the Veteran's sleep 
apnea or fibromyalgia arose during or are 
otherwise related to his period of active 
service.  The examiner should consider 
whether the Veteran's arthritis of the 
cervical spine is related to active 
service or manifested within one year of 
active service.  The examiner should also 
specifically indicate if the Veteran's 
sleep apnea is secondary to his service 
connected hypertension or if his sleep 
apnea is otherwise related to his period 
of active service.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


